OPINION AND ORDER
H. Hunter Durham has been charged in a disciplinary proceeding before the Kentucky Bar Association with a violation of DR 6-101(A)(3) of the Code of Professional Responsibility and with violating SCR 3.130(1) by bringing the bench and bar into disrepute. The Inquiry Tribunal concluded that Durham, as Executor for an estate in Adair District Court, repeatedly neglected to provide sufficient information to the beneficiaries for participating intelligently in decisions concerning the representation. Additionally, the Tribunal charged Durham with allowing his private interests to conflict with those of the estate and although such interests were not in fact taken to any advantage, there was the appearance of same.
Durham, in his motion for this Court to issue a public reprimand, has acknowledged that his conduct as charged, is in violation of DR 6-101(A)(3) of the Code of Professional Responsibility. The Kentucky Bar Association has stated no objection in *200its response to the motion to issue a public reprimand.
It is ORDERED that H. Hunter Durham’s motion for this Court to issue a Public Reprimand is granted.
It is further ORDERED that:
1. H. Hunter Durham immediately transfer responsibility for administering the estate referenced in the Inquiry Tribunal Charge to another attorney, after a disposition is obtained from the Kentucky Real Estate Commission regarding the claim filed against the realtor who misappropriated the subject funds and the mov-ant shall be responsible for all additional fees incurred by the estate as a result of his conduct acknowledged in his motion.
2. All disciplinary proceedings pending against Durham shall be terminated and the costs thereof shall be paid by Durham in accordance with SCR 3.450(1).
All sitting.
All concur.